EXHIBIT 10.28(b)

February 8, 2016

 

VIA EMAIL

 

Sy Arden Way LLC

c/o SyWest Development

150 Pelican Way

San Rafael, California 94901

 

Re:

Lease, dated May 26, 2015, by and between SY ARDEN WAY LLC, a California limited
liability company (“Landlord”) and CENTURY THEATRES, INC., a California
corporation (“Tenant”) (together with any amendments or supplements thereto, the
“Lease”) for a theatre of approximately 65,219 square feet in the Howe ‘Bout
Arden Center, in the County of Sacramento, California.

 

Dear Landlord,

 

Due to the fact that Landlord, Tenant and CSI Construction (“Contractor”)
disagree as to the payment process for the Building Allowance, Landlord and
Tenant hereby agree to the below.  

 

Landlord and Tenant hereby agree to delete the Addendum to the Construction
Contract attached to the Work Letter of the Lease (“Work Letter”) in its
entirety.  As such, the provisions in the Lease and the Work Letter requiring
Landlord to execute the Addendum with the Contractor are hereby waived by
Landlord and Tenant.  Accordingly, Tenant hereby agrees to waive all of the
provisions of the Upset Price, as such term is defined in the Work
Letter.  Further, Tenant hereby waives all provisions set forth in Section 5.1
of the Work Letter relating to Tenant’s right to terminate the Lease in
connection with the Upset Price.  Landlord is hereby directed to make all
payments of the Building Allowance directly to Tenant, rather than the
Contractor, in accordance with the terms of Section 5.2 of the Work
Letter.  Such payments shall be in lieu of any and all other requirements in the
Lease, including the Work Letter, for Landlord to pay the Contractor, and all
such requirements are hereby waived by Landlord and Tenant.  Also, in Section
5.2 of the Work Letter, the fourth sentence relating to Landlord’s
indemnification of Tenant due to Landlord’s failure to timely pay the Contractor
is hereby deleted and replaced with the following sentence: “Landlord shall
indemnify, defend and hold Tenant harmless from costs, expenses, damages and
fees incurred due to Landlord’s failure to timely pay the Building Allowance to
Tenant.”  Tenant shall pay the Contractor directly for all of the costs to
construct Tenant’s Work (except the Building Allowance to be paid by Landlord to
Tenant).  Except as herein specifically modified or waived, all other provisions
in the Lease regarding the Building Allowance, including the payment thereof,
shall remain in full force and effect.

 

Except as herein specifically modified or waived, all the terms, provisions and
conditions of the Lease, including the Work Letter, shall remain in full force
and effect.

 

This letter agreement may be executed in multiple counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
but one and the same agreement.  For purposes of this letter agreement, a
facsimile or electronic transmission signature shall be deemed an original
signature.  This letter agreement shall be binding upon and inure to the benefit
of Landlord and Tenant and their respective successors and assigns.

 

Please indicate your agreement with the foregoing by executing this letter
agreement in the space designated below and returning a copy to us.

 

--------------------------------------------------------------------------------

Sincerely,

 

CENTURY THEATRES, INC.,

a California corporation

 

By:

 

/s/ Thomas J. Owens

Name:

 

Thomas J. Owens

Its:

 

Executive Vice President – Real Estate

Date:

 

February 8, 2016

 

AGREED TO AND ACCEPTED BY LANDLORD:

 

SY ARDEN WAY LLC,

a California limited liability company

 

By:

 

SyWest Holdings LLC,

 

 

a California limited liability company

Its:

 

Member/Manager

 

By:

 

Syufy Enterprises,

 

 

a California limited partnership

Its:

 

Member/Manager

 

By:

 

Syufy Properties, Inc.

 

 

a California corporation

Its:

 

General Partner

 

By:

 

/s/ William Vierra

Name:

 

William Vierra

Its:

 

Senior Vice President

Date:

 

February 8, 2016

 